HALL, Judge.
Appellee, Golf Car Systems, Inc., filed suit against appellants, Golf Car Systems-Pennsylvania, Inc., a foreign corporation, and Eugene Swetz, for breach of contract, misrepresentation, and interference with advantageous business relationship. In the complaint appellee attempted to establish a basis for in personam jurisdiction under Florida’s long-arm statute, section 48.193, Florida Statutes (1983).
Appellants moved to abate the action for lack of personal jurisdiction. It appears from the record that the trial court denied the motion simply for failure of appellant to attach a supporting affidavit. Such action was error.
Appellants were under no legal obligation to support the motion to abate with an affidavit or other proof inasmuch as they did not seek to inject additional factual matters into the record. See Elmex Corp. v. Atlantic Federal Savings & Loan, 325 So.2d 58 (Fla. 4th DCA 1976); Viking Superior Corp. v. W. T. Grant Co., *80212 So.2d 331 (Fla. 1st DCA 1968). Appellants’ unsupported motion simply accepted as true all jurisdictional facts properly pleaded in the complaint and asserted that they were nevertheless legally insufficient to invoke the long-arm statute.
Accordingly, we reverse and remand for a hearing on the jurisdictional sufficiency of the complaint.
RYDER, C.J., and SCHEB, J., concur.